Exhibit 10.37

 

TRANSITION & RELEASE AGREEMENT

 

This is an agreement between you, Carter D. Mack (hereinafter “you” or “your”)
and JMP Group LLC, a Delaware limited liability company, and JMP Securities LLC,
a Delaware limited liability company, on behalf of themselves, their present and
former parent companies, subsidiaries and affiliated entities, and their
respective predecessors, successors, assigns, shareholders, officers, directors,
executive and other committee members, managers, employees, agents, attorneys,
insurers and others acting on their behalf, and each of their respective
predecessors, successors and assigns (hereinafter collectively referred to as
“JMP,” “we,” “us” or the “Company”). This agreement will set forth the terms of
your transition and anticipated departure from JMP (other than your continuing
role as a director of JMP Group LLC) in addition to providing you certain
consideration in exchange for your release of claims described below.

 

Accordingly, each of us and you agree to the following provisions:

 

1.     Continued Employment, Continued Board Membership; Deferred Compensation.
Your employment with JMP Securities LLC will automatically end on January 1,
2022 (the “Separation Date”). The period between the Effective Date of this
Agreement and the Separation Date is the “Transition Period.” During the
Transition Period, subject to your compliance with the terms of this agreement,
you shall remain an employee of JMP Securities LLC as a Transition Advisor
performing such transition services as the Company may dictate or require upon
prior notice to you. Notwithstanding such continued employment, on Friday, July
24, 2020 (the “Resignation Date”), you shall be deemed to have resigned your
position as President of JMP Group LLC, your membership on the executive
committee of JMP Group LLC, and any officer, director or committee position you
hold at any subsidiary of JMP Group LLC. In addition, JMP will promptly remove
you as member of the Board of Managers of Medalist Partners Corporate Finance
LLC.

 

 

(a)

Notwithstanding the foregoing, you will continue in your role as a director of
JMP Group LLC through the end of your term and any subsequent terms to which you
are elected subject to your resignation or removal under the terms of the JMP
Group LLC limited liability company agreement. You will receive no additional
compensation for serving as a director.

 

 

(b)

Notwithstanding your anticipated separation from service, the deferred
compensation to be paid to you pursuant to the Election Form and Participation
Agreements dated February 26, 2019 and February 10, 2020 will continue to vest
and shall be paid according to the terms of the deferred compensation subject to
your compliance with the Participant Covenants in Section 4 therein.

 

 

--------------------------------------------------------------------------------

 

 

2.     Transition Compensation; Employment. In exchange for the release
described in Paragraph 5 below, and your Supplemental Release provided in
Paragraph 23 below, and in consideration for your compliance with the terms of
this Transition Agreement, and provided that you: (1) deliver by August 21, 2020
to the Company’s Director of Human Resources, Allison Miller, a fully signed
original of this agreement, and (2) do not revoke this agreement as described in
Paragraph 8(c) below, you will be eligible to receive the following Transition
Compensation, according to the terms below.

 

 

(a)

Transition Compensation. You will be eligible to receive compensation for (i)
transition services with respect to your assistance in transferring to employees
of the Company the scope of your duties and long standing knowledge regarding
the Company, (ii) advice on business development, engagements, projects and
reports, (iii) your cooperation with regard to any third party claims that may
arise prior to January 1, 2022, and (iv) such other advice or services as the
Company may reasonably request that were within the scope of your duties as
President of JMP. The Transition Compensation will be structured as follows:

 

●

You will receive your current base salary through December 31, 2020 in
semi-monthly payments of $16,666.67, subject to customary deductions and
withholdings, including to cover your health insurance benefits under JMP’s
Group Health Plan (including ArmadaCare or any other group health plan the
Company selects) (the “Health Insurance Benefits”).

 

●

From January 1, 2021 through January 1, 2022 you will receive semi-monthly base
salary payments of approximately $695, which amounts will be used to cover the
Health Insurance Benefits from January 1, 2021 through January 31, 2022.

 

●

In addition, subject to your compliance with the terms of this agreement, you
will be eligible to receive three balloon payments of (i) Eight Hundred Thousand
Dollars ($800,000) to be paid on February 28, 2021, (ii) Four Hundred Thousand
Dollars ($400,000) to be paid on July 30, 2021, and (iii) if you sign and do not
revoke the Supplemental Release referred to in paragraph 24 below, you will
receive the final payment of Four Hundred Thousand Dollars ($400,000) on
February 28, 2022.

 

The payments and health insurance coverage set forth in this paragraph 2(a) are
referred to in the aggregate as “Transition Compensation” and, as such, will be
subject to all payroll deductions.

 

 

(b)

Employment During Transition Period. During the Transition Period, you shall
remain available to perform your role as Transition Advisor for the Company and
you, therefore, shall not perform any Services (as defined herein) during the
Transition Period except for JMP or for any of its affiliates. You shall remain
free to resign your employment at any time; upon such resignation, you shall
immediately cease to receive any further Transition Compensation. For purposes
of this section, “Services” shall mean engaging in any business venture (whether
as executive, employee, consultant, holder of beneficial interest), that is a
broker dealer and/or is engaged in the investment banking business (which
investment banking business activities would include, without limitation,
providing clients with M&A and/or strategic advice regarding corporate finance
or other matters on which investment bankers customarily provide advice, acting
as an underwriter in public offerings, acting as a placement agent in private
placements, and/or providing equity research and/or sales and trading services).
You also agree that, during the Transition Period, you shall not, directly or
indirectly, (i) solicit any person who is currently an employee, or who during
the Transition Period becomes an employee, of JMP Group LLC or any of its
subsidiaries, including, without limitation, JMP Securities LLC, to resign from
such company or to apply for or accept employment with any business performing
Services or (ii) solicit any person or entity that is currently a client, or
during the Transition Period becomes a client, or that has been a client,
including, without limitation, a client of JMP Securities LLC, to engage as a
client with any entity that performs Services. “Solicit” means any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action.

 

 

--------------------------------------------------------------------------------

 

 

3.     Taxes. All applicable payroll taxes will be deducted from the Transition
Compensation. You acknowledge that the Company has not provided you any tax
advice regarding this agreement or any payment received hereunder.

 

4.     Full Payment. You acknowledge that, except as set forth in this
Transition Agreement, as of the Effective Date of this Transition Agreement, you
have received full payment of all employment compensation and benefits of any
kind as of the Effective Date of this Transition Agreement (including any wages,
salary, accrued vacation, sick leave or other legally protected leave, bonuses,
commissions, benefits and incentive compensation) that you may have earned as a
result of your employment by the Company up to the Effective Date of this
Transition Agreement. The Company owes you, and shall owe you, no further
compensation or benefits of any kind, except as described herein above. In light
of payment by the Company of all wages due, the parties further acknowledge and
agree that California Labor Code Section 206.5 is not applicable to the parties.
That section provides in pertinent part:

 

NO EMPLOYER SHALL REQUIRE THE EXECUTION OF ANY RELEASE OF ANY CLAIM OR RIGHT ON
ACCOUNT OF WAGES DUE, OR TO BECOME DUE, OR MADE AS AN ADVANCE ON WAGES TO BE
EARNED, UNLESS PAYMENT OF SUCH WAGES HAS BEEN MADE.

 

You agree that the payment and benefits set forth in herein constitute the
entire amount of consideration provided to you under this Transition Agreement,
and that you will not seek any other compensation, benefits, damages, costs or
attorneys’ fees in connection with the matters encompassed in this agreement or
otherwise associated with your employment by, or any ownership interest in JMP.
You further acknowledge that the consideration provided in this agreement is in
addition to anything to which you are otherwise entitled or have already been
paid by JMP.

 

 

--------------------------------------------------------------------------------

 

 

As of the Resignation Date, you will no longer be eligible to participate in the
Company 401k plan, however, nothing herein above shall constitute a waiver of
any benefits which are already vested as of the Effective Date of this
agreement, under the Company 401k plan or other ERISA-covered benefit plans
provided by the Company, and you shall remain fully entitled to any and all such
benefits in accordance with the terms of the applicable plan.

 

For avoidance of doubt, nothing in this paragraph is intended to address any
non-employment related compensation or any right or claim to compensation
arising under this Transition Agreement.

 

5.     Release of Claims. In exchange for the consideration provided herein,
you, on your own behalf, and on behalf of your heirs, family members,
beneficiaries, trusts, trustees, executors, administrators and assigns,
unconditionally, irrevocably and absolutely release and discharge the Company,
and its present and former parents, subsidiaries and affiliated entities, and
its and their respective predecessors, successors, assigns, shareholders,
officers, directors, Executive and other Committee members, managers, employees,
agents, attorneys, insurers and others acting on its or their behalf, in their
corporate and individual capacities (collectively, the “Released Parties”), from
all claims related in any way to the transactions or occurrences between you and
the Company arising on or before the time you signed this agreement, to the
fullest extent permitted by law, including, but not limited to, your employment
with Company, and all other losses, liabilities, claims, charges, demands, and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with your employment with Company,
except for claims for breach of this agreement.

 

This release is intended to have the broadest possible application and includes,
but is not limited to, any tort, contract, common law, constitutional or other
statutory claims arising under local, state or federal law, regulation or
ordinance, relating to employment, employment discrimination or harassment
including, but not limited to, alleged violations of the Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1990
(“ADA”), the National Labor Relations Act (“NLRA”), the Family and Medical Leave
Act (“FMLA”), the Worker Adjustment and Retraining Notification Act (“WARN”),
Equal Pay Act of 1963 (“EPA”), Sarbanes-Oxley Act of 2002, Uniformed Services
Employment & Reemployment Rights Act (“USERRA”), the federal Fair Credit
Reporting Act, the California Fair Employment and Housing Act (“FEHA”), the
California Family Rights Act (“CFRA”), the California Equal Pay Act, the
California Fair Pay Act, Healthy Workplace Healthy Family Act of 2014, all
claims arising under the California Labor Code, and all claims arising under
local or city regulation or ordinance, including but not limited to the San
Francisco Paid Sick Leave Ordinance and the Family Friendly Workplace Ordinance,
and any similar laws or regulations, whether local, state or federal. This
release further includes any and all claims for discharge of employment,
constructive discharge, termination in violation of public policy, retaliation,
discrimination, harassment, failure to accommodate, breach of contract (both
express and implied), breach of a covenant of good faith and fair dealing (both
express and implied), promissory estoppel, negligent or intentional infliction
of emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage,
conversion, unfair business practices, defamation, libel, slander, negligence,
personal injury and invasion of privacy. This release also includes any and all
claims for attorneys’ fees, costs and expenses, any and all claims arising under
JMP’s written policies, practices, or procedures, and any and all claims arising
out of any dispute over the non-withholding or other tax treatment of any of the
proceeds received by you as a result of this agreement.

 

 

--------------------------------------------------------------------------------

 

 

To the extent permitted by law, you expressly waive your right to initiate any
lawsuit or arbitration, whether brought by you or on your behalf, asserting any
of the released claims. To the extent permitted by law, you also expressly waive
your right to a recovery of any type, including damages or reinstatement, in any
administrative proceeding (including proceedings before the Equal Employment
Opportunity Commission, the National Labor Relations Board, and the California
Department of Fair Employment and Housing) or in any court action, whether state
or federal, and whether brought by you or on your behalf, related in any way to
the matters released herein, except you expressly retain the right to receive an
award for information that you provide to the Securities and Exchange
Commission. Moreover, this agreement does not release any claims that are not
waiveable as a matter of law, nor does this agreement bar any claims that, by
statute, may not be waived, such as claims for workers’ compensation benefits,
unemployment insurance benefits, statutory indemnity and any challenge to the
validity of your release of claims under the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended. (The terms surrounding your release of any
ADEA claims are discussed more fully in Paragraph 8 and 23 of this agreement.)

 

As of the Effective Date, the Company is not aware of any claims it may have
against you.

 

You and the Company agree that the release set forth in this Transition
Agreement will be, and will remain, in effect in all respects as a complete
general release as to the matters released. This release does not extend to any
obligations incurred under this Transition Agreement or after the Transition
Agreement is signed.

 

6.     California Civil Code Section 1542. You represent you are not aware of
any claim other than the claims that are released by this agreement. You also
understand and agree that this release applies to claims, known and presently
unknown by you; and this means that if hereafter you discover facts different
from or in addition to those which you now know or believe to be true, that the
releases, waivers, discharge and promise not to sue or otherwise institute legal
action shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of such facts. You acknowledge
you are familiar with the provisions of California Civil Code Section 1542,
which provides as follows:

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.

 

You, being aware of the above code section, agree to waive any rights you may
have hereunder, as well as under any other statute or common law principles of
similar effect.

 

 

--------------------------------------------------------------------------------

 

 

7.     Effective Date. This agreement is effective if it is signed by you on or
before August 21, 2020 and not revoked per Paragraph 8(c) below within seven (7)
calendar days after your signing. The “Effective Date” of this agreement is
12:01 a.m. on the eighth (8th) calendar day from your signature date.

 

8.     Acknowledgement of Waiver of Claims under the ADEA. You acknowledge
waiving and releasing any rights under the Age Discrimination in Employment Act
of 1967 (“ADEA”) and that this waiver and release is knowing and voluntary. You
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date on which you signed this
agreement. You acknowledge that the consideration given for this waiver and
release agreement is in addition to anything of value to which you were already
entitled. By this writing, you further acknowledge receiving notice that:

 

(a)     You should consult with an attorney prior to executing this agreement;

 

(b)     You have 21 days within which to consider this agreement;

 

(c)     You have seven (7) calendar days following your execution of this
agreement to revoke the agreement;

 

(d)     this agreement shall not be effective until the seven (7) day revocation
period has expired;

 

(e)     nothing in this agreement prevents or precludes you from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law; and

 

(f)     in order to revoke this agreement, you must deliver a written revocation
(which should also be sent by email) to JMP’s Legal Department at the following
address before 12:00 a.m. (midnight) PST on the seventh calendar day following
the date on which you signed this agreement:

 

General Counsel

JMP Group LLC

600 Montgomery Street, Suite 1100

San Francisco, CA 94111

Email: legal@jmpg.com

 

 

--------------------------------------------------------------------------------

 

 

9.     No Prior Claims and Covenant Not to Sue. You represent that you have not
sustained any work-related injuries. You also acknowledge that you have been
granted and taken any leaves of absence to which you are entitled. You further
represent that you have not initiated any complaint, charge, lawsuit or
arbitration, whether in your name or on behalf of any other person or entity,
involving any of the claims you are releasing in this agreement, except that you
make no promise or averments as to whether or not you have made disclosures,
allegations, charges, complaints, or provided information to the Securities and
Exchange Commission. You further represent and warrant that you will not
initiate any lawsuit or arbitration, whether in your name or on behalf of any
other person or entity, asserting any of the released claims except as permitted
by law under the Age in Discrimination in Employment Act of 1976, as set forth
in Paragraphs 5 and 8(e).

 

10.     Administrative Charges and Communications. You further understand that
nothing contained in this agreement limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission, the California Department of Fair Employment
and Housing, or any other federal, state or local government agency or
commission, although you have released your right to recover relief in any such
administrative action or proceeding, except as set forth in Paragraph 5
(“Release”) (pertaining to proceedings involving the Securities and Exchange
Commission and actions under the Age Discrimination in Employment Act of 1967,
as amended, challenging the knowing and voluntary nature of this agreement under
the Older Workers Benefit Protection Act, as set forth in Paragraphs 5 and
8(e)). You also understand that this agreement does not limit your ability to
communicate with or report violations of federal law or regulation to any
federal, state or local government agencies or self-regulatory organizations, or
to make other disclosures that are protected under the whistleblower provisions
of federal law or regulation. This agreement also does not limit your ability to
participate in any investigation or proceeding that may be conducted by such
agencies, including the providing of truthful testimony, documents, or other
information, without notice to the Company. This agreement also does not
prohibit or restrict you or your attorney from initiating communications
directly with, or responding to any inquiry from, or providing truthful
testimony before, the Securities and Exchange Commission, the Financial Industry
Regulatory Authority (“FINRA”), any other self-regulatory organization or any
other state or federal regulatory authority, regarding this agreement or its
underlying facts or circumstances.

 

11.     Non-Disparagement. Subject to the limitations provided in Paragraph 10
of this agreement and Section 7 of the National Labor Relations Act as it
pertains to wages, and the terms and conditions of employment, as applicable,
you agree not to make any statement, or encourage anyone else to make any
statement, that could reasonably be construed as disparaging, defaming or
slandering the Company, its subsidiaries or its or their respective businesses.
The Company and its senior officers agree that they will not make any derogatory
statements, either oral or written, about you or make any statements which could
reasonably be construed as disparaging, defaming or slandering you or your
reputation. Either you or JMP may make truthful statements when permitted or
required by law or by order of any court, governmental agency, legislative body
or other person or body with apparent jurisdiction to require such statements.

 

 

--------------------------------------------------------------------------------

 

 

12.     Reference Checks. The Company will respond to reference checks for you
pursuant to its formal policy, that is, it will provide only dates of employment
and position held. The Company will provide information regarding your last
compensation level if you provide written consent to the release of that
information. You agree to direct all potential employers who request references
for you to contact the Company’s Human Resources Department.

 

13.     No Admission of Liability. Neither this agreement, nor the payment and
other consideration provided under this agreement, are an admission of liability
or wrongdoing on the part of the Company or you, and they shall not be construed
as such. The Company and you specifically disclaim any liability to each other
or any other person for any alleged violation of the Company’s or your rights or
the rights of any person or for any alleged violation of any order, law,
statute, duty or contract.

 

14.     Non-Disclosure. Subject to the limitations provided in Paragraph 10 of
this agreement and Section 7 of the National Labor Relations Act as it pertains
to wages, and terms and conditions of employment, as applicable, you acknowledge
your ongoing obligation to maintain the confidentiality of all confidential and
proprietary information of the Company. All confidentiality agreements and
confidentiality obligations in place during your employment shall remain in full
force and effect. You also understand that pursuant to the Defend Trade Secrets
Act of 2016, an individual may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of the law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. Further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (a) files any document containing trade
secret under seal; and (b) does not disclose the trade secret, except pursuant
to court order.

 

15.     Return of Company Property. You represent and warrant that you will
return all keys, credit cards, documents, equipment and other materials that
belong to the Company which have been in your custody, possession or control by
January 1, 2022.

 

16.     Cooperation Regarding Other Claims and Non-Interference. If any claim is
asserted by or against the Company about which you have relevant knowledge, you
will reasonably cooperate with the Company in the prosecution or defense of that
claim, including by providing truthful information and testimony as reasonably
requested by the Company. You will not interfere with the Company’s contracts or
relationships with its customers, employees, vendors or others.

 

 

--------------------------------------------------------------------------------

 

 

17.     Independent Legal Counsel. Each party represents that it has hereby been
advised to, and has had the opportunity to, consult with an attorney and has
carefully read and understands the scope and effect of the provisions of this
agreement. Neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
agreement.

 

18.     Confidentiality of Agreement. Except as required by law and as otherwise
set forth in Paragraph 10 and this Paragraph 18, you will keep the existence,
terms and amount of this agreement confidential and will not disclose them to
any third party. Notwithstanding the foregoing, you may disclose the terms of
this agreement to your spouse, legal counsel, accountants and tax advisors, but
only after you have obtained their agreement, for the benefit of the Company, to
abide by this confidentiality agreement. Nothing herein is intended to or will
be construed to impede your right or duty to file taxes or report income
honestly. You also may make disclosures as provided in Paragraph 10 of this
agreement and as permitted by Section 7 of the National Labor Relations Act as
it pertains to wages, and the terms and conditions of employment, as applicable.

 

19.     Severability/Amendment/Counterparts. If any part of this agreement is
held to be unenforceable as written, it shall be enforced to the maximum extent
allowed by applicable law and the remaining parts of this agreement will remain
in full force and effect. This agreement may not be modified or amended except
upon written consent by the party against whom such modification or amendment is
sought to be enforced. This agreement shall be binding upon the parties and upon
their heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of the parties and each of them and to their
heirs, administrators, representatives, executors, successors and assigns. The
terms of this agreement shall be construed according to their plain meanings and
not construed strictly against the Company. The failure of any party to insist
upon the performance of any of the terms and conditions in this agreement, or
the failure to prosecute any breach of any of the terms and conditions of this
agreement, shall not be construed as a waiver of any such terms or conditions.
This entire agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred. This agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

 

--------------------------------------------------------------------------------

 

 

20.     Arbitration of Disputes. The parties agree that any dispute, claim,
action, or proceeding arising out of or relating to the subject matter of this
agreement will be brought exclusively through final and binding arbitration. The
arbitration shall be conducted in accordance with the rules then obtaining of,
FINRA. The FINRA Code of Arbitration Procedure can be found at www.finra.org or
by asking the Company’s Human Resources Department at (415) 835-8900 for a copy
of the rules. If FINRA declines to arbitrate the matter, the arbitration shall
be conducted before the American Arbitration Association (the “AAA”) under its
Employment Arbitration Rules and Mediation Procedures. The AAA Employment
Arbitration Rules and Mediation Procedures can be found at www.adr.org or by
asking the Company’s Human Resources Department at (415) 835-8900 for a copy of
the rules. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the arbitration of any such claim,
controversy, action or proceeding before FINRA or the AAA. The parties further
agree that all claims subject to arbitration shall be resolved on an individual
basis, and you hereby waive your right, to the maximum extent allowed by law, to
consolidate any such claim(s) with the claim(s) of any other person in a class
or collective action. This class action waiver does not apply to any claim that
you bring in arbitration as a private attorney general solely on your own behalf
and not on behalf of others. This Paragraph 20 is intended to apply to the
resolution of disputes that otherwise would be resolved in a court of law, and
therefore, this Paragraph requires all such disputes to be resolved only by an
arbitrator through final and binding arbitration and not by way of court or jury
trial. Such disputes include, without limitation, disputes arising out of or
relating to the interpretation, arbitrability, enforceability, revocability or
validity of the terms of this agreement, or any portion thereof. Notwithstanding
any other provisions herein, disputes regarding the validity or enforceability
of the class action waiver may be resolved only by a civil court of competent
jurisdiction and not by an arbitrator. Unless otherwise required by the forum
rules, the parties agree that the dispute will be decided by a single
arbitrator. The arbitration shall be initiated and conducted in San Francisco,
California. You and the Company will follow the FINRA Rules (if the arbitration
is before the FINRA) or AAA Rules (if the arbitration is before the AAA)
regarding initial filing fees, but in no event will you be responsible for any
portion of those fees in excess of the filing fees or initial appearance fees
applicable to court actions in the jurisdiction where the arbitration will be
conducted. The Company will otherwise pay all costs and fees unique to
arbitration. The arbitrator must follow applicable law and may award only those
remedies that would have been available had the matter been heard in court. The
parties agree that the arbitrator will issue a written award that sets forth the
essential findings and conclusions on which the award is based. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. This agreement is governed by the Federal Arbitration Act,
9 U.S.C. § 1 et seq. and evidences a transaction involving commerce. A party may
apply to a court of competent jurisdiction for temporary or preliminary
injunctive relief in connection with an arbitrable controversy, but only upon
the ground that the award to which that party may be entitled may be rendered
ineffectual without such provisional relief. This agreement to arbitrate
survives after your employment relationship with the Company has ended. Nothing
herein shall be deemed to preclude or excuse you from using the Company’s
existing internal procedures for resolution of complaints, including but not
limited to the Company’s Open Door Reporting Policy and Whistleblower Policy, or
from bringing an administrative claim before any agency in order to fulfill the
party’s obligation to exhaust administrative remedies before making a claim in
arbitration. This agreement to arbitrate does not apply to claims for worker’s
compensation, state disability insurance or unemployment insurance benefits.
Regardless of any other terms herein, claims may be brought before and remedies
awarded by an administrative agency if applicable law permits access to such an
agency notwithstanding the existence of an agreement to arbitrate. Disputes that
may not be subject to predispute arbitration agreements as provided by the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111-203)
are excluded from the coverage of this Paragraph 20. If any one or more
provisions of this Paragraph 20 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

 

--------------------------------------------------------------------------------

 

 

21.     Governing Law/Venue. This agreement is to be governed by and construed
in accordance with the laws of the State of California as applied to contracts
executed by California residents to be performed entirely within the State of
California. You consent to personal jurisdiction and venue in the federal or
state courts located in San Francisco, California for purposes of enforcement of
any arbitration award or for any other proceedings related to the subject matter
of this agreement.

 

22.     Entire Agreement. This is the entire, final and complete expression of
all agreements between you and the Company regarding your employment at JMP and
it supersedes and replaces all prior discussions, representations, agreements
(written or oral), policies and practices on the subject of your employment with
the exception of the Deferred Compensation Agreement. You acknowledge that with
respect to your employment at JMP, in signing this agreement, you are relying
solely on what is contained in this written agreement, and are not relying on
anything not set forth in writing herein.

 

23.     Knowing and Voluntary Execution of Agreement. You understand that you
are releasing potentially unknown claims, and that you may have limited
knowledge with respect to some of the claims being released. You acknowledge
that there is a risk that, after signing this agreement, you may learn
information that might have affected your decision to enter into this agreement.
You assume this risk and all other risks of any mistake in entering into this
agreement. This agreement is executed voluntarily and without any duress or
undue influence with the full intent of releasing all claims. You acknowledge
that:

 

(a)     you have read this agreement;

 

(b)     you were and hereby are advised in writing by the Company to consult
with an attorney prior to executing this agreement; and you have been
represented in the preparation, negotiation and execution of this agreement by
legal counsel of your own choice or you have voluntarily declined to seek such
counsel;

 

(c)     you understand the terms and consequences of this agreement and of the
releases it contains;

 

(d)     you are fully aware of the legal and binding effect of this agreement;
and

 

 

(e)

your waiver of rights under this agreement is knowing and voluntary.

 

24.     Supplemental Release. You agree that on or about December 31, 2021, as a
condition to the final Transition Compensation payment, you will execute a
Supplemental Release of claims substantially reflecting the substance of
Paragraphs 5, 6, 7 and 8 of this Transition Agreement. Such Supplemental Release
will be presented to you on or before December 16, 2021. If the Supplemental
Release is not provided to you on or before December 16, 2021, you will not be
required to sign it.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

I, Carter D. Mack, having been advised to consult with an attorney, hereby agree
to be bound by this agreement.

 

/s/ Carter D. Mack

Carter D. Mack

 

Dated: 8/12/2020 18:39 PM PDT

          

 

JMP Group LLC

Allison Miller

Director, Human Resources

/s/ Allison Miller 

 

 

JMP Securities LLC

Allison Miller

Director, Human Resources

/s/ Allison Miller

 

 

 

 

 